           Case 2:18-cv-01375-JAD-VCF Document 100 Filed 09/30/20 Page 1 of 5




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 The Bank of New York Mellon, as Trustee for               Case No.: 2:18-cv-01375-JAD-VCF
   the Certificateholders of CWALT, Inc.
 4 Alternative Loan Trust 2005-82, Mortgage-
   Pass-Through Certificates Series 2005-82,
 5
          Plaintiff                                                  Order re: Motions
 6                                                               to Reconsider and Dismiss
   v.
 7                                                                     [ECF No. 62, 63]
   SFR Investments Pool 1, LLC, et al.,
 8
          Defendants
 9

10          This is one of the hundreds of lawsuits in this district in which the holder of a deed of

11 trust seeks a declaration that a homeowner’s association’s non-judicial foreclosure sale did not

12 extinguish its security interest. Here, Bank of New York Mellon, as trustee for a mortgage trust

13 that contains many mortgages from the 2005 time frame, sues the Liberty at Paradise

14 Community Association (the HOA), which conducted the sale; the foreclosed upon homeowner;

15 and foreclosure-sale purchaser SFR Investments Pool 1, LLC, asserting claims for quiet title and

16 declaratory relief. Though the Bank’s original complaint, which I have previously held was filed

17 within the applicable four-year limitations period, challenged the effects of the foreclosure on

18 two limited factual theories, I allowed the Bank to expand its theories in an amended complaint

19 and ruled that those new theories relate back to the date of the original complaint, making them

20 timely. SFR moves to reconsider that ruling and dismiss those new theories as time barred. 1

21 Because I find that the new theories fall within the same transaction or occurrence as the original

22

23   1
      ECF Nos. 62, 63. SFR seeks both types of relief in a single document, filed in duplicate at both
     docket numbers. I find these motions suitable for disposition without oral argument. L.R. 78-1.
             Case 2:18-cv-01375-JAD-VCF Document 100 Filed 09/30/20 Page 2 of 5




 1 ones, I maintain that they relate back and are timely. So I grant the motion for reconsideration

 2 only to the extent that I revisit my prior decision, but I ultimately deny any relief from it.

 3                                                 Discussion

 4            When the Bank first filed its equitable quiet-title claims against SFR in this action in July

 5 2018, it pled a handful of facts and specifically identified two legal theories for “a determination

 6 that the HOA Foreclosure Sale did not convey the Property free and clear of the Deed of Trust to

 7 the buyer at the HOA Foreclosure Sale, and thus that any interest by [ ] SFR is subject to the

 8 Deed of Trust”: (1) the low sales price plus other irregularities rendered the sale voidable—

 9 known as a Shadow Wood Homeowners Association v. New York Community Bank claim—and

10 (2) the sale notices violated the Bank’s due-process rights. 2 SFR moved to dismiss those claims

11 as time-barred by a three-year statute of limitations. 3 At the hearing on that motion, I ruled that

12 the Bank’s action is timely because equitable quiet-title claims in Nevada are governed by a

13 four-year statute of limitations. 4 I also gave the Bank leave to amend its complaint, primarily to

14 add the theory that the Bank’s pre-foreclosure tender of the superpriority portion of the HOA’s

15 lien meant that SFR bought the property at foreclosure subject to the Bank’s deed of trust. 5 In

16 doing so, I specifically found that the new factual theories relate back to the original complaint. 6

17            SFR now moves to reconsider that ruling and dismiss the Bank’s claims that are based on

18 any later-alleged theory. 7 It argues that it was unjust for this court to grant leave to amend

19
     2
         ECF No 1.
20
     3
         ECF No. 22.
21   4
         ECF No. 57 (minutes).
     5
22    The Bank had filed a separate action for the tender theory in 2019. See 2:19-cv-00137-JAD-
     VCF. This amendment ruling essentially consolidated the two actions into this one.
23   6
         ECF Nos. 57 (minutes); 65 at 30–31 (transcript of hearing).
     7
         ECF No. 62.

                                                        2
              Case 2:18-cv-01375-JAD-VCF Document 100 Filed 09/30/20 Page 3 of 5




 1 without letting it brief the relation-back issue. And it contends that the new theories are too

 2 factually distinct to relate back under FRCP 15(c), so they must be dismissed. 8 The Bank

 3 opposes the motion, arguing that the new theories satisfy Rule 15(c)’s liberal relation-back rule

 4 and, alternatively, the statutory limitations period for them should be equitably tolled. So that I

 5 can ensure fair consideration of SFR’s arguments about the timeliness of these new theories, I

 6 grant its motion for reconsideration to the extent that I look anew at these arguments. But my

 7 conclusion after reconsideration remains the same: the new theories relate back and are thus

 8 timely. And because I find that the new theories relate back, I do not reach the Bank’s equitable-

 9 tolling argument.

10 A.          Rule 15(c) prescribes a liberal relation-back test.

11             Rule 15(c) of the Federal Rules of Civil Procedure states that “[a]n amendment to a

12 pleading relates back to the date of the original pleading when . . . the amendment asserts a claim

13 . . . that arose out of the conduct, transaction, or occurrence set out—or attempted to be set out—

14 in the original pleading. . . .” 9 The rule “strikes a balance between” the competing concerns of

15 giving a plaintiff the “‘maximum opportunity for each claim to be decided on its merits’” and

16 protecting defendants from stale claims. 10 The Ninth Circuit characterizes Rule 15(c) as a

17 “liberal standard” under which “a plaintiff need only plead the general conduct, transaction, or

18 occurrence to preserve its claims against a defendant. The exact contours of those claims—the

19 facts that will ultimately be alleged and the final scope of relief that will be sought—can and

20

21
     8
22       Id. at 4–5.
     9
         Fed. R. Civ. P. 15(c).
23   10
       ANSARCO, LLC v. Union Pac. R.R. Co., 765 F.3d 999, 1005 (9th Cir. 2014) (quoting 6
     Charles Alan Wright et al., Federal Practice and Procedure § 1471 (3d ed.1998)).

                                                       3
                Case 2:18-cv-01375-JAD-VCF Document 100 Filed 09/30/20 Page 4 of 5




 1 should be sorted out through later discovery and amendments to the pleadings.” 11 So, as the

 2 Court explained in ASARCO v. Union Pacific Railroad Company, “[p]arties should not be

 3 discouraged from limiting their initial pleadings to claims and defenses that have evidentiary

 4 support. Nor should they fear that doing so will foreclose them from amending their pleadings if

 5 new facts come to light after further investigation and discovery.” 12 “So long as a party is

 6 notified of litigation concerning a particular transaction or occurrence, that party has been given

 7 all the notice that Rule 15(c) requires. When a defendant is so notified, ‘the defendant knows

 8 that the whole transaction described in it will be fully sifted, by amendment if need be, and that

 9 the form of the action or the relief prayed or the law relied on will not be confined to their first

10 statement.’” 13

11
     B.         The original complaint put SFR on notice that the whole foreclosure
12              transaction was at play.

13              SFR was on notice that the Bank was challenging the entire “transaction or occurrence”

14 of the foreclosure process here. The Bank pled broad equitable claims. It prayed for “[a]

15 declaration that the HOA Foreclosure Sale did not extinguish the Deed of Trust and that it

16 continues as a valid encumbrance against the Property” or that SFR’s “interest in the Property, if

17 any, is subject to” the Bank’s deed of trust. 14 The original complaint includes allegations that

18 “[t]he HOA breached” duties owed “by the circumstances under which they conducted the HOA

19 Sale of the Property.” 15 And though the Bank focused on the facts necessary for relief under

20
     11
21        Id. at 1006.
     12
          Id.
22   13
          Id.
23   14
          ECF No. 1 at 9.
     15
          Id. at ¶ 58.

                                                       4
          Case 2:18-cv-01375-JAD-VCF Document 100 Filed 09/30/20 Page 5 of 5




 1 Shadow Canyon and due-process theories, those facts still put SFR on notice that the whole

 2 foreclosure-sale transaction was being questioned. So, having reconsidered my relation-back

 3 ruling with the benefit of SFR’s briefing, I reaffirm it and conclude yet again that the amended

 4 complaint relates back to the original, timely filing.

 5                                              Conclusion

 6         Because the first amended complaint relates back to the filing of the original complaint,

 7 making its equitable quiet-title claims timely, IT IS HEREBY ORDERED that SFR Investments

 8 Pool 1, LLC’s Motion to Dismiss Plaintiff’s First Amended Complaint and Reconsider Order

 9 Regarding Relation Back [ECF Nos. 62, 63] is GRANTED in part and DENIED in part. It is

10 granted only to the extent that I reconsider my ruling, but I don’t alter it.

11         The pending motions for summary judgment are not yet fully briefed and will be

12 addressed in the normal course.

13         Dated: September 30, 2020

14                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
15

16

17

18

19

20

21

22

23



                                                      5
